UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                                   Order of Restitution

                  - V. -                                                      18 Cr. 457 (JGK)


BETSY MONTALVO,

                    Defendant.


JOHN G. KOEL TL, United States District Judge:

       Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Aline R. Flodr and Nicholas

Chiuchiolo, Assistant United States Attorneys, of counsel ; the Presentence Investigation Report

for Betsy Montalvo, dated April 19, 2021 ; the conviction of Betsy Montalvo, the defendant, on

Count One of the above-referenced Indictment; the Government's Sentencing Submission, dated

May 27, 2021; and all other proceedings in this case, it is hereby ORDERED that:

       1. Amount of Restitution

       Betsy Montalvo, the defendant, shall pay restitution in the total amount of $511 ,466 . 10,

pursuant to 18 U .S.C. § 3663, to the victim of the offense charged in Count One of the above-

referenced Indictment. The names, addresses, and specific amounts owed to each victim are set

forth in the Schedule of Victims attached hereto. Upon advice of a change of address, the Clerk of

the Court is authorized to send payments to the new address without further order of this Court.

       A. Joint and Several Liability

       Defendant ' s liability for restitution shall be joint and several with any of the following

defendants should they be ordered to make restitution for offenses in this matter: Edward

Gonzalez, and Marites Menor in United States v. Montalvo, et al., 18 Cr.457 (JGK) .
       2. Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(l) and (2). The Defendant shall commence monthly installment payments in an amount

equal to ten percent of the Defendant's gross income, payable on the 1st of each month, as specified
                                                                                                        ~;::_
by the Court to begin 30 days following the entry of the judgment of conviction. A.Jo~
                                             ~~ ~7/[e
       3. Payment Instructions                                                 vr•yo• .. .
                                                                                /,#AA~~~




       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

"SONY Clerk of the Court" and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his/her name and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk ' s Office. Any cash payments

shall be hand delivered to the Clerk ' s Office using exact change, and shall not be mailed . For

payments by wire, the Defendant shall contact the Clerk ' s Office for wiring instructions.




                                                 2
       4. Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney 's

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant' s name, residence, or mailing address or (2) any material

change in the Defendant's financial resources that affects the Defendant' s ability to pay restitution

in accordance with 18 U.S.C . § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5. Restitution Liability

   The Defendant' s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant's release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant's estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 36 l 3(c) shall continue

until the estate receives a written release of that liability.

        6. Sealing

        Consistent with 18 U.S.C. §§377l(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1 , to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal , except that copies may be retained and used or disclosed




                                                     3
by the Government, the Clerk' s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated:     New York, New York
           June LZ2021




                                              UNITED STA TES DISTRICT JUDGE




                                                 4
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                        Schedule of Victims

                - V. -                                             18 Cr. 457 (JGK)


 BETSY MONT AL VO,

                  Defendant.



                                Address                            Joint and Several
                                                  Amount of
         Name                                                       Liability or Sole
                                                  Restitution
                                                                       Liability
PMF Bancorp          PMF Bancorp, Inc.             $511,466.10         Joint and Several
                     9701 Pico Blvd., 151 Floor                    Liability with Edward
                     Los Angeles, CA 90035                         Gonzalez, and Marites
                                                                                   Menor
Total:                                             $511,466.10
